ORMOND, J
The witnesses were clearly incompetent to
testify, from interest in the event of the cause, as is fully shown by the cases cited. If a recovery is had in this case, it will be a fund in the hands of the administrator to pay debts, and thus increase the fund in which they have a distributive share. If it goes against the administratrix, she must pay costs, and thus diminish the fund of which they are distributees. To this effect are the cases of Sims v. Scott, 2 Ala. Rep. 58, and Maury, adm’r v. Mason’s adm’rs, 8 Porter, 211. The last are expressly to the point.
The interest, therefore, was such as from its nature, they could not release.
Let the judgment be reversed, and the cause remanded.